

Notice of Performance Share Award
Under the
WESCO International, Inc. 1999 Long-Term Incentive Plan
(As Restated May 31, 2017)


Notice is hereby given of an award of Performance Shares under the WESCO
International, Inc. 1999 Long-Term Incentive Plan, as restated May 31, 2017, and
as further amended (the “Plan”) attached hereto as Exhibit A, subject to the
Terms and Conditions attached hereto as Exhibit B.
Grantee:
[ NAME ]

Date of Grant:
[ DATE ]

Award Period:
The three-year period commencing on January 1, 20__ and ending on December 31,
20__, during which the Company’s achievement of the Performance Goals will be
measured. Except as specified in Section 4 or Section 8, if the Grantee’s Active
Employment is terminated prior to the date the Committee has certified
achievement of the Performance Goals, all rights of the Grantee to the
Performance Shares as of the date of termination shall terminate immediately and
be forfeited in their entirety.

Performance Goals:
The Award of Performance Shares will be based on the Company’s achievement of
two Performance Goals for the Award Period: Return on Net Assets (“RONA”) and
the three-year average growth rate of the Company’s fully diluted earnings per
share (“EPS Growth”). One half (1/2) of the Award shall be based on RONA and the
other one-half (1/2) shall be based on EPS Growth.

Performance At
Performance Goals
RONA
(3-year cumulative RONA versus the base year)
EPS Growth
(3-year average growth rate)
Maximum
___ basis points
__%
Target
___ basis points
__%
Threshold
___ basis points
__%



Performance Shares:
The number of Performance Shares earned by a Grantee for the Award Period shall
be based 50% on the Company’s RONA and 50% on the Company’s EPS Growth, as
follows (with interpolated amounts for results between threshold and target and
maximum and target levels):

Performance At
Performance Shares
RONA (50% of total award)
EPS Growth (50% of total award)
Maximum
2x
2x
Target
1x
1x
Threshold
0.5x
0.5x

If the Company’s actual performance is below the Threshold level for a
Performance Goal, the Grantee will earn no Performance Shares for that
Performance Goal.


“RONA” means the three-year cumulative return on net assets growth versus the
base year calculated as follows:

RONA measured as of 12/31/__ – RONA measured as of 12/31/__ = three-year
cumulative RONA growth


where


RONA measured as of 12/31/__ = 20__ Net income/[[20__ Accounts Receivable + 20__
Inventory – 20__ Accounts Payable] + 20__ Net PP&E]


where
    
20__ Net Income means Net income attributable to WESCO International, Inc. for
the year ended 12/31/__
20__ Accounts Receivable means the average of Trade accounts receivable, net of
allowance for doubtful accounts, measured as of the five quarter ending balance
sheet dates 12/31/__, 9/30/__, 6/30/__, 3/31/__ and 12/31/__
20__ Inventory means the average of Inventories measured as of the five quarter
ending balance sheet dates 12/31/__, 9/30/__, 6/30/__, 3/31/__ and 12/31/__
20__ Accounts Payable means the average of Accounts payable measured as of the
five quarter ending balance sheet dates 12/31/__, 9/30/__, 6/30/__, 3/31/__ and
12/31/__
20__ Net PP&E means the average of Property, buildings and equipment, net,
measured as of the five quarter ending balance sheet dates 12/31/__, 9/30/__,
6/30/__, 3/31/__ and 12/31/__
and


RONA measured as of 12/31/__ = 20__ Net income/[[20__ Accounts Receivable + 20__
Inventory – 20__ Accounts Payable] + 20__ Net Property, Plant and Equipment]


where


20__ means Net Income attributable to WESCO International, Inc. for the year
ended 12/31/__
20__ Accounts Receivable means the average of Trade accounts receivable, net of
allowance for doubtful accounts, measured as of the five quarter ending balance
sheet dates 12/31/__, 9/30/__, 6/30/__, 3/31/__ and 12/31/__
20__ Inventory means the average of Inventories measured as of the five quarter
ending balance sheet dates 12/31/__, 9/30/__, 6/30/__, 3/31/__ and 12/31/__
20__ Accounts Payable means the average of Accounts payable measured as of the
five quarter ending balance sheet dates 12/31/__, 9/30/__, 6/30/__, 3/31/__ and
12/31/__
20__ Net PP&E means the average of Property, buildings and equipment, net,
measured as of the five quarter ending balance sheet dates 12/31/__, 9/30/__,
6/30/__, 3/31/__ and 12/31/__


Amounts are as reported in the Company’s financial statements in accordance with
generally accepted accounting principles or any other accounting reporting
system under which the Company is required to report its financial statements
(subject to possible exclusions as described below).


 
“EPS Growth” means the three-year average growth rate of the Company’s fully
diluted earnings per share (i.e. diluted earnings per share attributable to
WESCO International, Inc.), as reported in the Company’s financial statements in
accordance with generally accepted accounting principles or any other accounting
reporting system under which the Company is required to report its financial
statements (subject to possible exclusions as described below). The methodology
for calculating the three-year average EPS Growth rate is as follows:
[[20__ EPS – 20__ EPS]/20__ EPS] x 100 = Year 1 Growth Rate %
[[20__ EPS – 20__ EPS]/20__ EPS] x 100 = Year 2 Growth Rate %
[[20__ EPS – 20__ EPS]/20__ EPS] x 100 = Year 3 Growth Rate %


[Year 1 Growth Rate % + Year 2 Growth Rate % + Year 3 Growth Rate %]/3 =
three-year average EPS Growth rate


In calculating RONA and EPS Growth, the Committee may exclude certain items that
are not indicative of ongoing results. Examples of items that may be excluded
from calculating RONA and EPS Growth include, but are not limited to:
“strategic” items (investments, charges or credits related to the high-level
strategic direction of the Company, such as restructurings, acquisitions,
divestitures, the purchase or sale of equities, and the issuance or payment of
debt); “regulatory” items (charges or credits due to changes in tax or
accounting rules); “external” items (charges or credits due to external events
such as natural disasters); and “other” significant unusual, nonrecurring or
rare items (such as charges or credits due to litigation or legal settlements,
the disposal of assets or asset impairment).


The Committee shall adjust the Award to reflect a change in corporate
capitalization, such as a stock split or dividend, or a corporate transaction,
such as any merger of a corporation into another corporation, any consolidation
of two or more corporations into another corporation, any separation of the
Company or a Subsidiary (including a spinoff or other distribution of stock or
property by a corporation), any reorganization of the Company or its
Subsidiaries (whether or not such reorganization comes within the definition of
such term in Code Section 368), or any partial or complete liquidation by the
Company or its Subsidiaries.
Grantee hereby acknowledges receipt of a copy of the Plan attached hereto as
Exhibit A and the Performance Share Award Terms and Conditions attached hereto
as Exhibit B.
Grantee understands and agrees that the Award is granted subject to and in
accordance with the terms of the Plan and the Performance Share Award Terms and
Conditions. Grantee further agrees to be bound by the terms of the Plan and the
Performance Share Award Terms and Conditions attached hereto.
All capitalized terms in this Notice shall have the meaning assigned to them in
this Notice or in the Plan or the Performance Share Award Terms and Conditions
attached.
Attachments:
Exhibit A – WESCO International, Inc. 1999 Long-Term Incentive Plan
Exhibit B – Performance Share Award Terms and Conditions




